Citation Nr: 1516193	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right shoulder disability, and, if so, whether service connection is warranted for that claim.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2014 the claim was remanded to afford the Veteran a Travel Board hearing.  
The Veteran testified before the undersigned at a March 2015 hearing at the RO.  A transcript has been associated with the file.

The issues of entitlement to service connection for a right shoulder disability, a right knee disability, and a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1976 rating decision denied the Veteran's claim of entitlement to service connection for a right shoulder disability; the Veteran did not initiate an appeal, and the decision became final.

2.  Evidence received since the October 1976 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran has a right shoulder disability.



CONCLUSIONS OF LAW

1.  The October 1976 rating decision, denying the claim of entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a right shoulder disability; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the claim of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right shoulder disability, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The RO denied service connection for a right shoulder disability in an October 1976 rating decision.  The Veteran was notified the same month.  The Veteran did not initiate an appeal.  The Board concludes that the August 1979 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a right shoulder disability was denied in an October 1976 rating decision for lack of diagnosed disability.  The rating decision noted that the Veteran sustained an injury to the right shoulder in September 1973 and was given a restricted profile.  To reopen, new and material evidence must be received showing a current disability of the right shoulder. 

An October 2008 VA treatment record shows the Veteran underwent an MRI for right shoulder pain, which showed osteoarthritis in the right acromioclavicular joint, enthesopathy at the insertion of the right rotator cuff, and a small undersurface tear in the right supraspinatus tendon.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been received; the claim of entitlement to service connection for a right shoulder disability is reopened.


REMAND

The Veteran contends that he is entitled to service connection for a right shoulder disability, a right knee disability, and a bilateral ankle disability.  The Board finds that additional development on the claims is warranted in order to obtain outstanding VA medical records and private treatment records.

The AOJ should obtain all outstanding VA medical treatment records relating to the Veteran's right shoulder, right knee and bilateral ankles.  At the March 2015 Travel Board Hearing, the Veteran stated that he began receiving treatment at the VA Health Care System in Monett, Missouri in 2008.  He stated he then transferred to the St. Louis, Missouri Health Care System in 2008, where he has continuously received treatment since that time.  However, the file contains only one treatment records from the St. Louis Health Care System dated December 2008.  The AOJ should request copies of outstanding VA medical treatment records regarding right shoulder, right knee and bilateral ankle treatment from December 2008 to present, from the St. Louis, Missouri VA Health Care System.  

The Veteran also testified at his March 2015 Board hearing to being treated for his right knee by a private physician in Tulsa, Oklahoma in 1975.  These treatment records are not included within the Veteran's claims file.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The AOJ should request that the Veteran provide information regarding the name of the private treatment provider, as well as the exact dates of treatment.  The AOJ should then attempt to obtain these records and associate them with the claims file.  Alternatively, the Veteran should be informed that he may provide any medical records in his possession in support of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all VA psychiatric treatment for the right shoulder, right ankle and bilateral ankles, not currently in the claims folder, to include copies of all records from the St. Louis, Missouri VA Health Care System dated December 2008 to present.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  The AOJ should ask the Veteran to identify the private physician who provided treatment for the right knee in Tulsa, Oklahoma in 1975.  (See March 2015 Board hearing testimony), as well as any other private providers who have treated him for any of the claimed disabilities.  After receiving this information and any necessary releases, contact the named medical provider(s) and obtain copies of the related treatment records which are not already in the claims folder.

3.  Upon completion of the above, the AOJ should review and assure that all indicated actions and development are completed, including obtaining a VA examination if deemed warranted by AOJ.  The AOJ should again adjudicate the issues on appeal.  If the determinations remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


